Exhibit 10.74
Execution Version
AMENDMENT NO. 1 TO THE TERM FACILITY CREDIT AND GUARANTY AGREEMENT
Dated as of November 21, 2008     
          AMENDMENT NO. 1 (this “Amendment”) TO THE TERM FACILITY CREDIT AND
GUARANTY AGREEMENT among Dana Holding Corporation, a Delaware corporation (the
“Borrower”), the guarantors listed on the signature pages hereto (the
“Guarantors”) and Citicorp USA Inc. (“CUSA”), as administrative agent (the
“Administrative Agent”) for the Lenders (defined below).
          PRELIMINARY STATEMENTS:
          (1) The Borrower, the Guarantors, the financial institutions and other
institutional lenders party thereto from time to time (the “Lenders”), the
Administrative Agent and the other agents party thereto have entered into a Term
Facility Credit and Guaranty Agreement dated as of January 31, 2008 (as further
amended, supplemented or otherwise modified through the date hereof, the “Credit
Agreement”). Capitalized terms not otherwise defined in this Amendment have the
same meanings as specified in the Credit Agreement.
          (2) The Borrower has requested that the Lenders and the Administrative
Agent agree to amend certain provisions of the Credit Agreement as described
herein.
          (3) The Borrowers, the Lenders and the Administrative Agent have
agreed to amend the Credit Agreement as hereinafter set forth.
          NOW, THEREFORE, in consideration of the premises and for other good
and valuable consideration (the receipt and sufficiency of which are hereby
acknowledged), the parties hereto hereby agree as follows:
          SECTION 1. Amendments to Credit Agreement.
          (a) Section 1.01 of the Credit Agreement is hereby amended by
inserting the following new terms in the correct alphabetical order:
     “ “Amendment No. 1” means Amendment No. 1 to this Agreement dated as of
November 21, 2008 by and among the Borrower, the Guarantors, the Administrative
Agent and the Required Lenders party thereto.
     “Amendment No. 1 Effective Date” has the meaning specified in Amendment
No. 1.
     “Amendment No. 1 Prepayment” has the meaning specified in
Section 2.06(b)(vi).
[Amendment No. 1]

 



--------------------------------------------------------------------------------



 



     “Amendment No. 1 Specified Asset Sales” means each of the asset sale
transactions described on Schedule 1 to Amendment No. 1.
     “Excess Foreign Subsidiary Debt” has the meaning specified in Section
5.02(b)(vii).
     “Payment Condition” means immediately after giving effect to any Restricted
Payment, the Total Leverage Ratio, as of the most recently completed fiscal
quarter, is less than or equal to 3.25:1.00.”
          (b) The definition of “Asset Sale” contained in Section 1.01 of the
Credit Agreement is hereby amended by inserting therein, immediately after the
phrase “clause (ix) of Section 5.02(g)” contained therein, the phrase “and
clause (x) of Section 5.02(g)”.
          (c) The definition of “Applicable Margin” contained in Section 1.01 of
the Credit Agreement is hereby amended and restated in its entirety, for the
period commencing with the Amendment No. 1 Effective Date, to read as follows:
     “ “Applicable Margin” means 4.25% per annum, in the case of Eurodollar Rate
Advances, and 3.25% per annum, in the case of Base Rate Advances.”
          (d) The definition of “EBITDA” contained in Section 1.01 of the Credit
Agreement is hereby amended and restated in its entirety for the period
commencing with the Amendment No. 1 Effective Date, to read as follows:
     “ “EBITDA” means, for any period, without duplication (a) the sum,
determined on a Consolidated basis, of (i) net income (or net loss),
(ii) interest expense and facility fees, unused commitment fees, letter of
credit fees and similar fees, (iii) income tax expense, (iv) depreciation
expense, (v) amortization expense, (vi) non recurring, transactional or unusual
losses deducted in calculating net income less non recurring, transactional or
unusual gains added in calculating net income, (vii) in each case without
duplication, cash Restructuring Charges to the extent deducted in computing net
income for such period and settled or to be settled in cash during such period
in an aggregate amount not to exceed (A) $100,000,000 in each of Fiscal Year
2008, Fiscal Year 2009 and Fiscal Year 2010 and (B) $50,000,000 in the aggregate
in any other Fiscal Year; provided, that with respect to the period commencing
after Fiscal Year 2010, the aggregate amount does not exceed $100,000,000, in
each case of the Borrower and its Subsidiaries, determined in accordance with
GAAP for such period, (viii) non-cash Restructuring Charges and related non-cash
losses or other non-cash charges resulting from the writedown in the valuation
of any assets, in each case of the Borrower and its Subsidiaries, determined in
accordance with GAAP for such period, (ix) non-cash expenses associated with the
issuance of equity or rights to equity, or alternatively, non-cash grants of
equity or rights to equity, (x) amounts associated with stock options or
restricted stock expense, (xi) minority interest expense, (xii) losses or
expenses associated with the Agreement Value of Hedge Agreements,
(xiii) post-emergence costs associated with the continued cost of the
Reorganization Plan in an aggregate amount not to exceed $20,000,000 in Fiscal
Year 2008 and not to exceed $5,000,000 in any other
[Amendment No. 1]

2



--------------------------------------------------------------------------------



 



Fiscal Year, (xiv) non-cash currency losses on intercompany loans or advances,
and (xv) losses of affiliates accounted for on an equity basis; minus (b)
(i) earnings of affiliates accounted for on an equity basis, (ii) interest
income, (iii) any income or gain associated with the Agreement Value of Hedge
Agreements, and (iv) non-cash currency income or gains on intercompany loans or
advances. ”
          (e) The definitions of “Reinvestment Event”, “Reinvestment Limitation
Amount” and “Reinvestment Notice” contained in Section 1.01 of the Credit
Agreement are each hereby amended and restated in their entirety for the period
commencing with the Amendment No. 1 Effective Date, to read as follows:
     “ “Reinvestment Event” shall mean any Asset Sale permitted under Section
5.02(g)(ix) or Recovery Event in respect of which the Borrower has delivered a
Reinvestment Notice.”
     “ “Reinvestment Limitation Amount” shall mean (i) with respect to a
Recovery Event, $50,000,000, or (ii) with respect to an Asset Sale permitted
under Section 5.02(g)(ix), (a) the Net Cash Proceeds received from any such
Asset Sale with respect to any asset in which the fair value of the assets being
sold are less than or equal to $5,000,000 or (b) any Net Cash Proceeds in
respect of the sale of the Borrower’s headquarters located in Toledo, Ohio.”
     “ “Reinvestment Notice” shall mean a written notice executed by a
Responsible Officer of the Borrower stating that no Default has occurred and is
continuing or would result therefrom and that the Borrower (directly or
indirectly through a Subsidiary) intends and expects to use all or a specified
portion of the Net Cash Proceeds of a Reinvestment Event to acquire or repair
assets (in the case of any Asset Sale pursuant to Section 5.02(g)(ix)) or
long-term assets (in the case of any Recovery Event), in each case useful in its
business, up to an amount not to exceed the Reinvestment Limitation Amount for
any Fiscal Year; provided that no Reinvestment Notice shall be permitted to be
delivered in respect of any Net Cash Proceeds constituting a Revolving Facility
Prepayment Amount required to be applied to the prepayment of advances under the
Revolving Credit Facility pursuant to the Revolving Facility Loan Documents.”
          (f) Section 2.06(b)(i) of the Credit Agreement is hereby amended and
restated in its entirety to read as follows:
          (g) “(i) If at any time any Loan Party or any of its Subsidiaries
shall receive Net Cash Proceeds from any (A) Asset Sale or (B) Recovery Event,
unless and to the extent that a Reinvestment Notice, as applicable, shall be
delivered in respect thereof, the Borrower shall, within five Business Days
after the date of receipt of such Net Cash Proceeds by such Loan Party or any of
its Subsidiaries, prepay the Term Advances in an amount equal to (x) 100% of
such Net Cash Proceeds less (y) solely in the case of any Net Cash Proceeds in
respect of Revolving Facility Collateral, any Revolving Facility Prepayment
Amount required to be applied to the prepayment of advances under the Revolving
Credit Facility pursuant to the Revolving Facility Loan Documents in connection
with such Asset Sale or Recovery Event; provided that the aggregate amount
reinvested does not exceed the applicable Reinvestment
[Amendment No. 1]

3



--------------------------------------------------------------------------------



 



Limitation Amount in respect of Asset Sales, as applicable or Recovery Events,
as the case may be; and provided, further, that, notwithstanding the foregoing,
on each Reinvestment Prepayment Date, an amount equal to the Reinvestment
Prepayment Amount with respect to the relevant Reinvestment Event shall be
applied toward the prepayment of the Term Advances.”
          (h) Section 2.06(b) of the Credit Agreement is hereby amended by
inserting therein, after the existing clause (vii) contained therein, a new
clause (viii):
     “(viii) All prepayments under this Section 2.06(b) shall be made together
with accrued interest to the date of such prepayment on the principal amount
prepaid, and, if any such prepayment is made on a day other than on the last day
of the Interest Period applicable thereto, such prepayment shall be accompanied
by the payment of the amounts required by Section 10.04(c) if the applicable
Lender has provided the Borrower with adequate notice of the amount of the same.
Each prepayment of the outstanding Term Advances made under this Section 2.06(b)
shall be applied pro rata to the remaining principal repayment installments
thereof. Notwithstanding the forgoing, any prepayment of Advances pursuant to
this Section 2.06(b), other than pursuant to Section 2.06(b)(iv) or
Section 2.06(b)(vi), that is made on or prior to the second anniversary of the
Closing Date shall be accompanied by a premium such that the aggregate amount of
such prepayment shall equal the applicable Call Premium.”
          (i) Section 2.06(b)(ii) of the Credit Agreement is hereby amended by
deleting the parenthetical contained in such Section 2.06(b)(ii) and
substituting in lieu thereof the following parenthetical:
     “(other than any Debt permitted under Section 5.02(b), except with respect
to any Excess Foreign Subsidiary Debt)”
          (j) Section 2.06(b)(vi) of the Credit Agreement is hereby amended and
restated in its entirety to read as follows:
     “(vi) On the Amendment No. 1 Effective Date, the Borrower shall prepay the
outstanding Term Advances in an aggregate principal amount of $150,000,000 (the
“Amendment No. 1 Prepayment”).”
          (k) Section 5.01(g) of the Credit Agreement is hereby amended by
deleting the “[Reserved]” appearing therein and substituting in lieu thereof the
following new clause (g):
     “(g) Within 60 days of the Amendment No. 1 Effective Date (with extensions
permitted in the reasonable discretion of the Administrative Agent), deliver to
the Administrative Agent such amendments as the Administrative Agent may request
with respect to any Blocked Account Agreement (as defined in the Revolving
Facility Credit Agreement) in effect on the Amendment No. 1 Effective Date, as
is necessary to satisfy the provisions of Section 2.17 of the Revolving Facility
Credit Agreement.”
[Amendment No. 1]

4



--------------------------------------------------------------------------------



 



          (l) Section 5.02(b) of the Credit Agreement is hereby amended by
deleting the existing clause (vii) contained therein and substituting in lieu
thereof the following new clause (vii):
     “(vii) Debt of Foreign Subsidiaries owing to third parties; provided, that
the Net Cash Proceeds of any Debt incurred by a Foreign Subsidiary in excess of
$400,000,000 in the aggregate of all Debt incurred by Foreign Subsidiaries (any
such excess Debt being, “Excess Foreign Subsidiary Debt”) shall be applied as a
prepayment of outstanding Advances in accordance with Section 2.06(b)(ii).”
          (m) Section 5.02(d)(i) of the Credit Agreement is hereby amended by
inserting therein, at the beginning of such Section 5.02(d)(i), the following:
          “Subject to the satisfaction of the Payment Condition and”
          (n) Section 5.02(g) of the Credit Agreement is hereby amended by
(i) deleting the “and” appearing immediately before clause (ix) contained
therein, (ii) deleting the period appearing at the end of such Section 5.02(g)
and substituting in lieu thereof a semi-colon and (iii) inserting at the end
thereof the following new clause (x):
     “and (x) for the period commencing with the Amendment No. 1 Effective Date,
the Amendment No. 1 Specified Asset Sales; provided, that in each case, (A) such
Amendment No. 1 Specified Asset Sale shall be for fair market value as
determined by the Borrower in good faith, (B) such Loan Party shall receive not
less than 75% of the consideration in cash and (C) no Default or Event of
Default exists immediately before or after giving effect to such Amendment No. 1
Specified Asset Sale.”
          (o) Section 5.04 (a) is hereby amended and restated in its entirety,
for the period commencing with the Amendment No. 1 Effective Date, to read as
follows:
     “Total Leverage Ratio. The Borrower shall not permit the Total Leverage
Ratio on the last day of any Fiscal Quarter during any period set forth below to
be greater than the ratio set forth opposite such period below:

      Test Period Ending   Total Leverage Ratio December 31, 2008   4.25:1.00
March 31, 2009   5.50:1.00 June 30, 2009   6.10:1.00 September 30, 2009  
5.10:1.00 December 31, 2009   3.80:1.00 March 31, 2010   3.25:1.00 June 30, 2010
through December 31, 2010   3.10:1.00

[Amendment No. 1]

5



--------------------------------------------------------------------------------



 



      Test Period Ending   Total Leverage Ratio March 31, 2011   3.00:1.00
June 30, 2011   2.80:1.00 September 30, 2011 and December 31, 2011   2.75:1.00
March 31, 2012 and June 30, 2012   2.60:1.00 September 30, 2012 and thereafter  
2.50:1.00

          (p) Section 5.04(b) is hereby amended and restated in its entirety,
for the period commencing with the Amendment No. 1 Effective Date, to read as
follows:
          “Interest Coverage Ratio. The Borrower shall not permit the Interest
Coverage Ratio on the last day of any Fiscal Quarter during any period set forth
below to be less than the ratio set forth opposite such period below:

      Test Period Ending   Interest Coverage Ratio December 31, 2008   2.50:1.00
March 31, 2009   2.00:1.00 June 30, 2009   1.75:1.00 September 30, 2009  
2.10:1.00 December 31, 2009   2.80:1.00 March 31, 2010   3.30:1.00 June 30, 2010
  3.40:1.00 September 30, 2010 and December 31, 2010   3.50:1.00 March 31, 2011
  3.60:1.00 June 30, 2011   3.90:1.00 September 30, 2011 and December 31, 2011  
4.00:1.00 March 31, 2012   4.10:1.00 June 30, 2012 and September 30, 2012  
4.20:1.00 December 31, 2012   4.30:1.00 March 31, 2013 and thereafter  
4.50:1.00

[Amendment No. 1]

6



--------------------------------------------------------------------------------



 



          SECTION 2. Conditions of Effectiveness. This Amendment shall become
effective as of the date first above written (the “Amendment No. 1 Effective
Date”) when, and only when, the following conditions have been satisfied:
     (a) the Administrative Agent shall have received counterparts of this
Amendment executed by each Loan Party and the Required Lenders or, as to any of
the Lenders, advice satisfactory to the Agent that such Lender has executed this
Amendment,
     (b) the Administrative Agent shall have received a certificate signed by a
duly authorized officer of the Borrower stating that: (i) as of the Amendment
No. 1 Effective Date, the representations and warranties contained in Article IV
of the Credit Agreement, are correct in all material respects, only to the
extent that such representation and warranty is not otherwise qualified by
materiality or Material Adverse Effect on and as of such date, other than any
such representations or warranties that, by their terms, refer to a specific
date other than the date hereof, in which case, as of such specific date; and
(ii) no event has occurred and is continuing that constitutes a Default,
     (c) the Administrative Agent shall have received a favorable opinion of
Jones Day, counsel to the Borrower, as to the enforceability of the Credit
Agreement as amended (and such other matters as the Administrative Agent may
reasonably request in connection herewith),
     (d) all fees and expenses of the Administrative Agent (including all
reasonable fees and expenses of counsel to the Administrative Agent), shall have
been paid,
     (e) each Lender that executes a counterpart to this Amendment on or before
the Amendment No. 1 Effective Date at 5:00 p.m. eastern shall have been paid an
amendment fee in an amount equal to 1.50% in respect of such Lender’s Term
Commitment (after giving effect to the Amendment No. 1 Prepayment), which fee
shall be due and payable on the Amendment No. 1 Effective Date, and
     (f) on or before the Amendment No. 1 Effective Date, the Borrower shall
have made the Amendment No. 1 Prepayment.
          SECTION 3. Confirmation of Representations and Warranties. Each of the
Loan Parties hereby represents and warrants, on and as of the date hereof, that
the representations and warranties contained in the Credit Agreement are true
and correct in all material respects, only to the extent that such
representation and warranty is not otherwise qualified by materiality or
Material Adverse Effect on and as of such date, before and after giving effect
to this Amendment, as though made on and as of the date hereof, other than any
such representations or warranties that, by their terms, refer to a specific
date.
          SECTION 4. Affirmation and Consent of Guarantors. Each Guarantor
hereby consents to the amendments to the Credit Agreement effected hereby, and
hereby confirms,
[Amendment No. 1]

7



--------------------------------------------------------------------------------



 



acknowledges and agrees that, (a) notwithstanding the effectiveness of this
Amendment, the obligations of such Guarantor contained in Article VIII of the
Credit Agreement, as amended hereby, or in any other Loan Documents to which it
is a party are, and shall remain, in full force and effect and are hereby
ratified and confirmed in all respects, except that, on and after the
effectiveness of this Amendment, each reference in Article VIII of the Credit
Agreement to “this Agreement”, “hereunder”, “hereof” or words of like import
shall mean and be a reference to the Credit Agreement, as amended by this
Amendment, (b) the pledge and security interest in the Collateral granted by it
pursuant to the Collateral Documents to which it is a party shall continue in
full force and effect and (c) such pledge and security interest in the
Collateral granted by it pursuant to such Collateral Documents shall continue to
secure the Obligations purported to be secured thereby, as amended or otherwise
affected hereby.
          SECTION 5. Reference to and Effect on the Loan Documents. (a) On and
after the effectiveness of this Amendment, each reference in the Credit
Agreement to “this Agreement”, “hereunder”, “hereof” or words of like import
referring to the Credit Agreement and each reference in the Notes and each of
the other Loan Documents to “the Credit Agreement”, “thereunder”, “thereof” or
words of like import referring to the Credit Agreement shall mean and be a
reference to the Credit Agreement as amended by this Amendment.
     (b) The Credit Agreement, the Notes and each of the other Loan Documents,
as specifically amended by this Amendment, are and shall continue to be in full
force and effect and are hereby in all respects ratified and confirmed.
     (c) The execution, delivery and effectiveness of this Amendment shall not,
except as expressly provided herein, operate as a waiver of any right, power or
remedy of any Lender or the Administrative Agent under the Credit Agreement or
any other Loan Document, nor constitute a waiver of any provision of the Credit
Agreement or any other Loan Document.
          SECTION 6. Costs, Expenses. The Borrowers agree to pay on demand all
costs and expenses of the Administrative Agent in connection with the
preparation, execution, delivery and administration, modification and amendment
of this Amendment and the other instruments and documents to be delivered
hereunder (including, without limitation, the reasonable fees and expenses of
counsel for the Administrative Agent) in accordance with the terms of
Section 10.04 of the Credit Agreement.
          SECTION 7. Execution in Counterparts. This Amendment may be executed
in any number of counterparts and by different parties hereto in separate
counterparts, each of which when so executed shall be deemed to be an original
and all of which taken together shall constitute but one and the same agreement.
Delivery of an executed counterpart of a signature page to this Amendment by
telecopier (or other electronic transmission) shall be effective as delivery of
a manually executed counterpart of this Amendment.
          SECTION 8. Governing Law. This Amendment shall be governed by, and
construed in accordance with, the laws of the State of New York.
[The remainder of this page intentionally left blank.]
[Amendment No. 1]

8



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties hereto have caused this Amendment to
be executed by their respective officers thereunto duly authorized, as of the
date first above written.

            DANA HOLDING CORPORATION,
as Borrower
      By:   /s/ James A. Yost         Name:   James A. Yost        Title:  
Executive Vice President and Chief Financial Officer        DANA LIMITED,
as a Guarantor
      By:   /s/ James A. Yost         Name:   James A. Yost        Title:  
Chief Financial Officer        DANA AUTOMOTIVE SYSTEMS GROUP, LLC,
as a Guarantor
      By:   /s/ Marc S. Levin         Name:   Marc S. Levin        Title:  
Secretary        DANA DRIVESHAFT PRODUCTS, LLC,
as a Guarantor
      By:   /s/ Marc S. Levin         Name:   Marc S. Levin        Title:  
Secretary        DANA DRIVESHAFT MANUFACTURING, LLC,
as a Guarantor
      By:   /s/ Marc S. Levin         Name:   Marc S. Levin        Title:  
Secretary        DANA LIGHT AXLE PRODUCTS, LLC,
as a Guarantor
      By:   /s/ Marc S. Levin         Name:   Marc S. Levin        Title:  
Secretary   

[Amendment No. 1]

 



--------------------------------------------------------------------------------



 



         

            DANA LIGHT AXLE MANUFACTURING, LLC,
as a Guarantor
      By:   /s/ Marc S. Levin         Name:   Marc S. Levin        Title:  
Secretary        DANA SEALING PRODUCTS, LLC,
as a Guarantor
      By:   /s/ Marc S. Levin         Name:   Marc S. Levin        Title:  
Secretary        DANA SEALING MANUFACTURING, LLC,
as a Guarantor
      By:   /s/ Marc S. Levin         Name:   Marc S. Levin        Title:  
Secretary        DANA STRUCTURAL PRODUCTS, LLC,
as a Guarantor
      By:   /s/ Marc S. Levin         Name:   Marc S. Levin        Title:  
Secretary        DANA STRUCTURAL MANUFACTURING, LLC,
as a Guarantor
      By:   /s/ Marc S. Levin         Name:   Marc S. Levin        Title:  
Secretary        DANA THERMAL PRODUCTS, LLC,
as a Guarantor
      By:   /s/ Marc S. Levin         Name:   Marc S. Levin        Title:  
Secretary   

[Amendment No. 1]

 



--------------------------------------------------------------------------------



 



         

            DANA HEAVY VEHICLE SYSTEMS GROUP, LLC,
as a Guarantor
      By:   /s/ Marc S. Levin         Name:   Marc S. Levin        Title:  
Secretary        DANA COMMERCIAL VEHICLE PRODUCTS, LLC,
as a Guarantor
      By:   /s/ Marc S. Levin         Name:   Marc S. Levin        Title:  
Secretary        DANA COMMERCIAL VEHICLE MANUFACTURING, LLC,
as a Guarantor
      By:   /s/ Marc S. Levin         Name:   Marc S. Levin        Title:  
Secretary        SPICER HEAVY AXLE & BRAKE, INC.,
as a Guarantor
      By:   /s/ Marc S. Levin         Name:   Marc S. Levin        Title:  
Secretary        DANA OFF HIGHWAY PRODUCTS, LLC,
as a Guarantor
      By:   /s/ Marc S. Levin         Name:   Marc S. Levin        Title:  
Secretary        DTF TRUCKING, INC.,
as a Guarantor
      By:   /s/ Marc S. Levin         Name:   Marc S. Levin        Title:  
Secretary   

[Amendment No. 1]

 



--------------------------------------------------------------------------------



 



         

            DANA WORLD TRADE CORPORATION,
as a Guarantor
      By:   /s/ Marc S. Levin         Name:   Marc S. Levin        Title:  
Secretary        DANA AUTOMOTIVE AFTERMARKET, INC.,
as a Guarantor
      By:   /s/ Marc S. Levin         Name:   Marc S. Levin        Title:  
Secretary        DANA GLOBAL PRODUCTS, INC.,
as a Guarantor
      By:   /s/ Richard J. Dyer         Name:   Richard J. Dyer        Title:  
Vice President & Secretary   

[Amendment No. 1]

 



--------------------------------------------------------------------------------



 



                  AVENUE CLO FUND, LTD.         AVENUE CLO II, LTD.        
AVENUE CLO III, LTD.         AVENUE CLO IV, LTD.         AVENUE CLO V, LTD.    
    AVENUE CLO VI, LTD., as a Lender    

             
 
  By:   /s/ Richard D’Addario    
 
  Name:  
 
RICHARD D’ADDARIO    
 
  Title:   SENIOR PORTFOLIO MANAGER    

            THE BANK OF NOVA SCOTIA, as a Lender
      By:   /s/ J.F. Todd         Name:   J.F. TODD        Title:   Managing
Director   

            Barclays Bank, PLC, as a Lender
      By:   /s/ Jason Moynihan         Name:   Jason Moynihan        Title:    
 

            Citicorp USA, Inc.
      By:   /s/ Brian Blessing         Name:   Brian Blessing        Title:  
Attorney-in-fact   

            [Lender], as a Lender LAKESHORE CBNA
                            Loan Funding
      By:   /s/ Brian Blessing         Name:   Brian Blessing        Title:  
Authorized Signatory   

            Export Development Canada, as a Lender
      By:   /s/ Laura Miller         Name:   LAURA MILLER        Title:   ASSET
MANAGER              /s/ David Stevenson       DAVID STEVENSON      LOAN
PORTFOLIO
MANAGER   

 



--------------------------------------------------------------------------------



 



         

            Garrison Funding 2008-1 Ltd., as a Lender
      By:   /s/ Brian S. Chase         Name:   BRIAN S. CHASE        Title:  
CHIEF FINANCIAL OFFICER   

                      NAVIGATOR CDO 2004, LTD, as a Lender    
 
                    By:   GE Asset Management Inc., as Collateral Manager
 
               
 
      By:   /s/ John Campos    
 
      Name:  
 
John Campos    
 
      Title:   Authorized Signatory    
 
                    NAVIGATOR CDO 2005, LTD, as a Lender    
 
                    By:   GE Asset Management Inc., as Collateral Manager
 
               
 
      By:   /s/ John Campos    
 
      Name:  
 
John Campos    
 
      Title:   Authorized Signatory    





Goldman Sachs Investment Partners Master Fund, LP
By: GS Investment Strategies, LLC, as Investment Manager
                , as a Lender

                  By:   /s/ Sandra L. Stulberger         Name:   Sandra L.
Stulberger        Title:   Authorized Signatory   

            SPECIAL SITUATIONS INVESTING GROUP, INC         [Lender], as a
Lender
      By:   /s/ Albert Dombrowski         Name:   ALBERT DOMBROWSKI       
Title:   AUTHORIZED SIGNATORY   

 



--------------------------------------------------------------------------------



 



            GOLDMAN SACHS CREDIT
     PARTNERS L.P.
      By:   /s/ Andrew Caditz         Name:   Andrew Caditz        Title:  
Authorized Signatory     

            ING Capital LLC, as a Lender
      By:   /s/ Jerry McDonald         Name:   Jerry McDonald        Title:  
Director   

         

            Lehman Brothers Commercial Bank, as a Lender
      By:   /s/ Darren S. Lane         Name:   Darren S. Lane        Title:  
Operations Officer     

            Lehman Brothers Commercial Paper Inc., as a
      Lender
      By:   /s/ Randall Braunfeld         Name:   Randall Braunfeld       
Title:   Authorized Signatory     

            MERRILL LYNCH CAPITAL SERVICES, INC., as a
     Lender
      By:   /s/ Neyda Darias         Name:   NEYDA DARIAS        Title:   VICE
PRESIDENT     

            Morgan Stanley Senior Funding, Inc., as a Lender
      By:   /s/ Donna M. Souza         Name:   Donna M. Souza        Title:  
Vice President     

 



--------------------------------------------------------------------------------



 



                  Onex Debt Opportunity Fund, LTD    
 
                By: Onex Credit Partners, LLC its    
 
           investment manager    
 
           
 
  By:   /s/ Michael J. Gelblat
 
Name: Michael J. Gelblat    
 
      Title: Managing Director    





--------------------------------------------------------------------------------



 



SCHEDULE 1
Amendment No. 1 Specified Asset Sales
The assets comprising the thermal, sealing and structural products lines of
business.
[Amendment No. 1]

 



--------------------------------------------------------------------------------



 



            CITICORP USA, INC., as
Administrative Agent and a Lender
      By:   /s/ Shapleigh B. Smith         Name:   SHAPLEIGH B. SMITH       
Title:   Managing Director   

            PUTNAM FLOATING RATE INCOME FUND
      /s/ Beth Mazor       By:   Beth Mazor      Title:   V.P.        THE PUTNAM
ADVISORY COMPANY, LLC
ON BEHALF OF IG PUTNAM HIGH YIELD
INCOME FUND
      /s/ S. Deshaies       Name:   Suzanne Deshaies      Title:   VP   

            Grand Central Asset Trust ICN Series,
as a Lender
      By:   /s/ Jason Muelver         Name:   Jason Muelver        Title:  
Attorney-In-Fact        UBS AG, Stamford Branch, as a Lender
      By:   /s/ Douglas Gervolino         Name:   Douglas Gervolino       
Title:   Director
Banking Products Services, US   

 



--------------------------------------------------------------------------------



 



         

                  By:   /s/ Leslie Evans         Name:   Leslie Evans       
Title:   Associate Director
Banking Product Services, US        GSO Royal Holdings CB LLC, as a Lender
      By:   /s/ Christopher H. Sullivan         Name:   Christopher H. Sullivan 
      Title:   Authorized Signatory        Battery Holdco (Onshore) LLC, as a
Lender
      By:   /s/ Stephen Gloria         Name:   Stephen Gloria        Title:  
Director        Battery Holdco (Offshore) LLC, as a Lender
      By:   /s/ Stephen Gloria         Name:   Stephen Gloria        Title:  
Director        Camulos Loan Vehicle I, LTD., as a Lender

By: Camulos Capital LP

As collateral manager
      By:   /s/ Michael P. Iuliano         Name:   Michael P. Iuliano       
Title:   Authorized Signatory        Dryden XXI Leveraged Loan CDO LLC, as a
Lender
      By:   /s/ Joseph Lemanowicz         Prudential Investment             

 



--------------------------------------------------------------------------------



 



                     Management, Inc. as Collateral Manager         Name:  
Joseph Lemanowicz        Title:   Principal        Dryden XVI — Leveraged Loan
2006, as a Lender
      By:   /s/ Joseph Lemanowicz         Prudential Investment
Management, Inc. as Collateral Manager        Name:   Joseph Lemanowicz        
Title:   Principal        Dryden XVIII Leveraged Loan 2007 Ltd., as a Lender
      By:   /s/ Joseph Lemanowicz         Prudential Investment
Management, Inc. as Collateral Manager        Name:   Joseph Lemanowicz        
Title:   Principal        Dryden XI — Leveraged Loan CDO 2006, as a Lender
      By:   /s/ Joseph Lemanowicz         Prudential Investment
Management, Inc. as Collateral Manager        Name:   Joseph Lemanowicz       
Title:   Principal   

 



--------------------------------------------------------------------------------



 



         

            DRYDEN VII LEVERAGED LOAN CDO 2004, as a Lender
      By:   /s/ Joseph Lemanowicz         Prudential Investment
Management, Inc. as Collateral Manager        Name:   Joseph Lemanowicz       
Title:   Principal        Dryden VIII — Leveraged Loan CD 2005, as a Lender
      By:   /s/ Joseph Lemanowicz         Prudential Investment
Management, Inc. as Collateral Manager        Name:   Joseph Lemanowicz       
Title:   Principal        DRYDEN V — LEVERAGED LOAN CDO 2003, as a Lender
      By:   /s/ Joseph Lemanowicz         Prudential Investment
Management, Inc. as Collateral Manager        Name:   Joseph Lemanowicz       
Title:   Principal        Dryden IX — Senior Loan Fund 2005 p.l.c. as a Lender
      By:   /s/ Joseph Lemanowicz         Prudential Investment
Management, Inc., as attorney-in-fact        Name:   Joseph Lemanowicz       
Title:   Principal   

 



--------------------------------------------------------------------------------



 



         

            Prudential Retirement Insurance And
Annuity Company, as a Lender
      By:   /s/ George Edwards         Prudential Investment
Management, Inc., as investment manager        Name:   George Edwards       
Title:   Principal        GULF STREAM-COMPASS CLO 2003-I LTD

By: Gulf Stream Asset Management LLC
       As Collateral Manager

GULF STREAM-COMPASS CLO 2005-II LTD
By: Gulf Stream Asset Management LLC
       As Collateral Manager

GULF STREAM-COMPASS CLO 2006-I LTD
By: Gulf Stream Asset Management LLC
       As Collateral Manager

NEPTUNE FINANCE CCS LTD
By: Gulf Stream Asset Management LLC
       As Collateral Manager
       as a Lender
      By:   /s/ Barry K. Love         Name:   Barry K. Love        Title:  
Chief Credit Officer        Hewett’s Island CLO VI, Ltd.
By:  CypressTree Investment Management Company, Inc.,
        As Portfolio Manager
      By:   /s/ Robert Weeden         Name:   Robert Weeden        Title:  
Managing Director   

 



--------------------------------------------------------------------------------



 



            Hewett’s Island CLO V, Ltd.
By: CypressTree Investment Management Company, Inc.,
       As Portfolio Manager
                By:   /s/ Robert Weeden         Name:   Robert Weeden       
Title:   Managing Director     

            Hewett’s Island CLO VI, Ltd.
By: CypressTree Investment Management Company, Inc.,
       As Portfolio Manager
      By:   /s/ Robert Weeden         Name:   Robert Weeden        Title:  
Managing Director        Hewett’s Island CLO IV, Ltd.
By: CypressTree Investment Management Company, Inc.,
       As Portfolio Manager
      By:   /s/ Robert Weeden         Name:   Robert Weeden        Title:  
Managing Director        Hewett’s Island CLO III, Ltd.
By: CypressTree Investment Management Company, Inc.,
       As Portfolio Manager
      By:   /s/ Robert Weeden         Name:   Robert Weeden        Title:  
Managing Director        Hewett’s Island CLO II, Ltd.
By: CypressTree Investment Management Company, Inc.,
       As Portfolio Manager
      By:   /s/ Robert Weeden         Name:   Robert Weeden        Title:  
Managing Director   

 



--------------------------------------------------------------------------------



 



            National City bank, as a Lender
      By:   /s/ Christian S. Brown         Name:   Christian S. Brown       
Title:   Vice President        Dresdner Bank AG London Branch
      By:   /s/ Jason Fu Callum McKain         Name:   Jason Fu        Title:  
Director       Name:   Callum McKain       Title:   Vice President       
Institutional Bank Loan Fixed Income
Fund of the Prudential Trust
Company collective Employee
Benefit Trust as a Lender
      By:   /s/ Joseph Lemanowicz         Prudential Investment
Management, Inc. as investment advisor        Name:   Joseph Lemanowicz        
Title:   Principal        THE PRUDENTIAL INSURANCE
COMPANY OF AMERICA, as a Lender
      By:   /s/ Joseph Lemanowicz         Prudential Investment
Management, Inc. as investment Advisor        Name:   Joseph Lemanoicz        
Title:   Principal   

            ORE HILL HUB FUND LTD.          By: Ore Hill Partners LLC        
Its: Investment Advisor             

 



--------------------------------------------------------------------------------



 



            By:   /s/ Claude A. Baum         Name:   Claude A. Baum, Esq.       
Title:   General Counsel
Ore Hill Partners LLC        TFP Royal Issuer, LLC, as Lender.
      By:   /s/ Stephen Gloria         Name:   Stephen Gloria        Title:  
Director     

BlackRock Senior High Income Fund, Inc.
Managed Account Series: High Income Portfolio
BlackRock Credit Investors Master fund II, L.P.
BlackRock Global Floating Rate Income Trust
BlackRock Defined Opportunity Credit Trust
BlackRock Strategic Bond Trust
BlackRock High Yield Trust
BlackRock Limited Duration Income Trust
BlackRock High Income Fund
BlackRock High Yield Bond Portfolio
BlackRock Senior Income Series
BlackRock Senior Income Series II
BlackRock Senior Income Series IV
BlackRock Senior Income Series V Limited
BlackRock High Income Portfolio of BlackRock Series Fund, Inc.
BlackRock High Income V.I. Fund of BlackRock Variable Series Funds, Inc.
California State Teachers’ Retirement System
BlackRock Corporate High Yield Fund, Inc.
BlackRock Corporate High Yield Fund III, Inc.
BlackRock Debt Strategies Fund, Inc.
BlackRock Diversified Income Strategies Fund, Inc.
Employees’ Retirement Fund of the City of Dallas
BlackRock Floating Rate Income Strategies Fund, Inc.
BlackRock Floating Rate Income Strategies Fund II, Inc.
BlackRock Global Investment Series: Corporate Loan Income Portfolio
BlackRock Global Investment Series: Income Strategies Portfolio
BlackRock High Income Shares
BlackRock Corporate High Yield Fund VI, Inc.
BlackRock corporate High Yield fund V, Inc.
LGT Multi Manager Bond High Yield (USD)
BlackRock Fixed Income Portable Alpha Master Series Trust
Senior Loan Portfolio

 



--------------------------------------------------------------------------------



 



Magnetite V CLO, Limited
Master Senior Floating Rate Trust
MET Investors Series Trust — BlackRock High Yield Portfolio
Missouri State Employee’s Retirement System
The Galaxite Master Unit Trust
PNC Financial Services Group, Inc.
PPL Sercies Corporation Retirement Master Trust
BlackRock Senior Floating Rate Portfolio
Celfin Capital S.A. Adm. General de Fondos para Ultra Fondo de Inversion
BlackRock Credit Investors Master Fund, L.P.

            as a Lender
      By:   /s/ Robert Wartell         Name:   Robert Wartell        Title:  
Authorized Signatory     

 